[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-10836            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          AUGUST 5, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                               D.C. Docket No. 9:10-cv-81021-DTKH

WILLIAM BROWNSBERGER,
ANDREW SMILLIE,

llllllllllllllllllllllllllllllllllllllll                         Plaintiffs - Appellants,

                                              versus

NEXTERA ENERGY, INC.,
NEXTERA ENERGY RESOURCES, LLC,
GEXA ENERGY, LP,
GEXA ENERGY HOLDINGS, LLC,
GEXA ENERGY, GP, LLC,

llllllllllllllllllllllllllllllllllllllll                       Defendants - Appellees.
                                      ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                  ________________________
                                        (August 5, 2011)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PERCURIAM:
      The plaintiffs appeal the January 19, 2011 order of the district court

dismissing without prejudice defendant Gexa Texas for lack of personal

jurisdiction, and, in the exercise of the discretion afforded the court under 28

U.S.C. § 1406(a), declining to transfer the case against the remaining defendants

to the Northern District of Texas. Instead, as § 1406(a) provides, the court

dismissed plaintiffs’ claims against those defendants without prejudice to their

right to refile the claims in an appropriate forum.

      We find no error in the district court’s determination that it lacked personal

jurisdiction over the claims against Gexa Texas and no abuse of discretion in the

court’s decision to dismiss the claims against the remaining defendants under §

1406(a).

      AFFIRMED.




                                          2